DETAILED ACTION
	The current Office Action is in response to the papers submitted 05/10/2022.  Claims 1 – 21 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 - 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches storing data in a buffer or cache, compressing data that is stored in a buffer, deduplicating data that is stored in a buffer, and creating duplicate buffers of other buffers.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 1)	“…receiving…initial data stored in an initial buffer…generating, using a processor and the initial data, a data set…wherein said generating the data set using the initial data includes…generating, using a processor, a first plurality of data stored in a first plurality of buffers…wherein a counter associated with the initial buffer is set to a first value and the first value is stored at the first position in a first buffer of the first plurality, and wherein the second content of the initial buffer is stored at the second position in the first buffer…generating, using a processor, a second plurality of data stored in a second plurality of duplicate buffers wherein each duplicate buffer of the second plurality is a duplicate of data of one of the first plurality of buffers of the data set, wherein a data value stored at the first position of a first duplicate buffer of the second plurality is included in a range of prior counter values of the counter, and wherein each prior counter value in the range is stored at the first position in a different one of the first plurality of buffers.”
Claims 17 – 18 contain similar limitations indicated allowable in claim 1 and are thus allowable for similar reasons.
All remaining claims are allowed for being dependent on an indicated allowable base claim thus incorporating the indicated allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136